PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Uzonyi, Zoltan
Application No. 16/166,923
Filed: October 22, 2018
For: SYSTEMS AND METHODS FOR PRODUCING SEARCH RESULTS BASED ON USER PREFERENCES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 19, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David Kleiman appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 3, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 4, 2021.  A Notice of Abandonment was mailed May 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

Since Petitioner paid the small entity petition fee of $1050 in error on March 4, 2022, and submitted the correct undiscounted petition fee of $2100 with the renewed petition on May 19, 2022.  Petitioner may request a refund of the small entity fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.



An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee filed with the petition on March 04, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account.

This application is being referred to Technology Center Art Unit 2166 for appropriate action in the normal course of business on the reply received May 19, 2022.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/JONYA SMALLS/Lead Paralegal Specialist, OPET